Notwithstanding that "stranger picketing" sought to be enjoined in the instant case is unlawful as against the public policy of Ohio (Chucales v. Royalty, 164 Ohio St. 214,129 N.E.2d 823, certiorari denied, 351 U.S. 926, 100 L. Ed., 1456, *Page 444 76 S. Ct., 781; P.  S. Operating Co. v. Brotherhood, 168 Ohio St. 73,151 N.E.2d 364; Richmond Bros. Co. v.Amalgamated Clothing Workers of America, 168 Ohio St. 560,157 N.E.2d 101, certiorari denied, 361 U.S. 8384 L. E. [2d], 77, 80 S. Ct., 53), it appearing that the activity of the defendants sought to be enjoined is arguably subject to the provisions of Sections 7 and 8 of the National Labor Relations Act, jurisdiction of which is initially conferred upon the National Labor Relations Board (San Diego Bldg. Trades Council
v. Garmon [April 20, 1959], 359 U.S. 236, 3 L. Ed. [2d], 775,79 S. Ct., 773), the Common Pleas Court has no jurisdiction to determine the controversy, and the judgment of the Common Pleas Court dismissing the petition for want of jurisdiction must be affirmed.
The judgment of the Court of Common Pleas is affirmed and the cause is remanded thereto for execution for costs.
Judgment affirmed.
SMITH, J., concurs.
DEEDS, J. I concur in a finding that both the trial court and this court are without jurisdiction to consider the subject matter (the controversy between the parties).
My view, therefore, is that the appeal should be dismissed and the cause remanded for execution for costs. *Page 445